Case 2:19-cv-00662-JNP-DBP Document 55 Filed 10/08/20 PageID.457 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 AVT NEW JERSEY, L.P., a Utah limited              MEMORANDUM DECISION AND
 partnership,                                      ORDER REGARDING PLAINTIFF’S
                                                   SHORT FORM DISCOVERY MOTION
                        Plaintiff,
 v.                                                Case No. 2:19-cv-00662-JNP

 CUBITAC CORP., a New York corporation,            District Judge Jill N. Parrish
 and YOEL WEISS, a citizen of New York,
                                                   Magistrate Judge Dustin B. Pead
                        Defendants.


       This case is referred to the undersigned from District Judge Jill Parrish under 28 U.S.C. §

636(b)(1)(A). (ECF No. 8). Plaintiff AVT New Jersey L.P., seeks an order from the court

requiring Defendants to respond to AVT’s first set of discovery requests. Plaintiff filed the

motion on September 16, 2020, and to date, no response has been filed by Defendants. The court

will order Defendants to show cause why the motion should not be granted. In addition, the court

orders Plaintiff to comply with the Local Rules as set forth below.

       Plaintiff AVT New Jersey, L.P. filed suit against Defendant Cubitac Corp., a New York

corporation, and Defendant Yoel Weiss (also known as Joel Weiss), who is an individual

residing in Orange County, New York. AVT is an equipment leasing company that entered into a

lease agreement with Cubitac to lease equipment. Mr. Weiss entered into a personal guarantee,

guaranteeing Cubitac’s obligations under the lease. Cubitac failed to make its first required

payment under the lease and this suit followed.

       On September 16, 2020, AVT filed a Short Form Discovery Motion. Local Rule 37-1,

which governs discovery disputes such as this, provides that “The opposing party must file its

response five business days after the filing of the Motion, unless otherwise ordered.” To date, no
Case 2:19-cv-00662-JNP-DBP Document 55 Filed 10/08/20 PageID.458 Page 2 of 3




response has been filed. Local Rule 7-1(d) states that a “Failure to respond timely to a motion,

other than for summary judgment, may result in the court's granting the motion without further

notice.” Thus, Defendants are ORDERED to show cause why the Plaintiff’s motion should not

be granted.

       Rule 37-1 also provides that a short form discovery motion,

       must include a certification that the parties made reasonable efforts to reach
       agreement on the disputed matters and recite the date, time, and place of such
       consultation and the names of all participating parties or attorneys. The filing
       party should include a copy of the offending discovery request/response (if it
       exists) as an exhibit to the Short Form Motion. Each party should also email
       chambers a proposed order setting forth the relief requested in a word processing
       format.

DUCivR 37-1(4). Plaintiff has failed to comply with these requirements. There is no copy of the

discovery requests or responses attached to the motion. At a minimum, the court needs the

discovery requests even if Defendants have refused to respond. Otherwise the court is left in the

dark as to the discovery requests or any possible responses. Plaintiff is therefore ORDERED to

comply with Rule 37-1.




                                                 2
Case 2:19-cv-00662-JNP-DBP Document 55 Filed 10/08/20 PageID.459 Page 3 of 3




                                            ORDER

       Plaintiff is HEREBY ORDERED to comply with Rule 37-1 in seeking to compel

responses to its discovery requests.

       Defendants are HEREBY ORDERED to show cause why Plaintiff’s motion should not

be granted for failing to respond.

       All parties are to comply with this order within ten (10) days.

       IT IS SO ORDERED.



                 DATED this 7 October 2020.



                                             Dustin B. Pead
                                             United States Magistrate Judge




                                                3
